Citation Nr: 0300490	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.

(The issue of the veteran's entitlement to an initial 
rating in excess of 30 percent for post-traumatic stress 
disorder will be the subject of an appellate decision to 
be entered at a later date.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.

The Board herein addresses only the issue of the veteran's 
entitlement to service connection for diabetes mellitus.  
It is noted that the Board is undertaking additional 
development of the issue of the veteran's entitlement to 
rating in excess of 30 percent for post-traumatic stress 
disorder, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 
20.903.  After issuing the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The veteran is entitled to a presumption of soundness 
at service entrance regarding diabetes mellitus, as such 
disorder was not noted at the time of a pre-induction 
medical examination in February 1966.

2.  While there is some evidence that the veteran's 
diabetes mellitus pre-existed his entrance onto active 
duty, clear and unmistakable evidence does not demonstrate 
that such disorder existed before service.

3.  The veteran served in the Republic of Vietnam while on 
active duty and is presumed to have been exposed to one or 
more herbicide agents.

4.  The veteran's has Type II diabetes mellitus and it is 
first shown to have been present to a degree of 10 percent 
or more following his discharge from service.  

5.  Diabetes mellitus of the Type II variety is presumed 
to have been incurred in service as a result of the 
veteran's exposure to a herbicide agent; evidence in 
rebuttal to such presumption is not presented. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of 
VA with respect to its duty to assist, and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of 
a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  As well, 
changes to the Code of Federal Regulations were made in 
response to the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The record reflects that the 
veteran was made aware of the changes brought about by 
passage of the VCAA in the RO's letter of April 2001 to 
him.  In view of the favorable decision reached in this 
case, however, the need for discussion of the RO's 
attempts to comply with the newly established law and 
regulations relating to the VCAA is obviated.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).

Factual Background

During the veteran's period of military service from 
September 1966 to August 1968, he served in the Republic 
of Vietnam from February 1968 to August 1968.

Service medical records, including a pre-induction medical 
examination performed in February 1966, are negative for 
complaints, findings, or diagnoses of diabetes mellitus.  
Urinalyses in service were negative for sugar.

The veteran was hospitalized at a private facility in 
April and May 1998 for evaluation and treatment of 
coronary artery disease, including coronary artery bypass 
grafting.  During such period of hospitalization, a 
consultation by an endocrinologist was undertaken and the 
report of such physician sets forth the veteran's medical 
history of diabetes since the age of 16 years, when it was 
noted at the time of an appendectomy and for which 
treatment by diet alone had been prescribed.  During the 
four-year period leading to the 1998 hospitalization, 
treatment with oral agents was noted.  The diagnosis was 
of Type II diabetes mellitus.

The veteran was afforded a medical examination by the 
Social Security Administration (SSA) in September 1998 in 
connection with his claim for disability benefits from 
that agency.  A history of diabetes mellitus was noted at 
that time.  The clinical impression was of a history of 
diabetes.  Further examination in November 1998 by the SSA 
yielded a diagnosis of diabetes mellitus, non-insulin 
dependent.  

Records of VA outpatient medical treatment received by the 
veteran in 1999 and 2000 reflect a diagnosis of diabetes 
mellitus, Type II.  

The veteran was afforded a VA medical examination in 
February 2001, at which time he reported having been 
initially diagnosed with diabetes mellitus in 1969, 
approximately one year following his return from Vietnam.  
It was noted by the veteran that a private physician had 
followed him for a two-year period for his diabetes after 
the 1969 diagnosis, but when he lost his job and medical 
insurance, he discontinued treatment.  In the 1980s, he 
reported he had been seen by a physician who treated his 
diabetes with an oral agent.  The pertinent diagnosis was 
of diabetes mellitus, severely out of control.  

In a written statement, received by the RO in April 2002, 
the veteran repudiated the pre-service history of diabetes 
mellitus noted by the consulting endocrinologist during a 
period of private hospital care in April and May 1998, 
stating that he never offered any such history.  He 
further stated that he had not been told by any person, 
medical professional or otherwise, that he had diabetes 
mellitus prior to service, inclusive of the occasion that 
he underwent an appendectomy.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of 
war or during peacetime service after December 31, 1946, 
and a chronic disease, such as diabetes mellitus, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, if the veteran has a 
listed disease associated with exposure to an herbicide 
agent, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6).  Diseases 
associated with exposure to herbicide agents, listed in 
38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in 
that section even though there is no evidence of such 
disease during the period of service.  

If a veteran was exposed to an herbicide agent during 
active military, naval or air service, Type 2 diabetes, 
also known as Type II diabetes mellitus or adult-onset 
diabetes, shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) 
must have become manifest to a degree of 10 percent or 
more at any time after service, with the only exception 
being inapplicable to the facts of this case.  38 C.F.R. 
§ 3.307(a)(6)(ii).

A ten percent rating is assignable for diabetes mellitus 
where the condition is manageable by a restricted diet 
only.  38 C.F.R. Part 4, Diagnostic Code 7913 (2002).

In this matter, the veteran is entitled to the presumption 
of soundness as it pertains to diabetes mellitus, based on 
the absence of any notation of such disorder at the time 
of a medical examination conducted at service entrance.  
The veteran is shown to have served in Vietnam and also 
that he has a disease, Type II diabetes mellitus, for 
which there exists a presumption of service incurrence 
based on herbicide exposure, and he is therefore presumed 
to have been exposed to one or more herbicides while on 
active duty.  As such, this matter turns on whether the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran's diabetes pre-
existed service.  The evidence tending to show pre-
existence consists of a medical history noted by a 
consulting physician during a period of private hospital 
care for a coronary artery bypass grafting procedure due 
to coronary artery disease in which it was set forth that 
the veteran's diabetes had been present since he was 16 
years of age, and, more particularly, his diabetes had 
been initially shown at the time of an appendectomy at the 
age of 16 years.  The veteran has since stated that such 
history was not provided by him and that, in any event, it 
is wholly incorrect.  Other history provided to medical 
professionals during postservice years is to the effect 
that his diabetes was not diagnosed until 1969.  In view 
of the fact that the history of pre-existence is not 
incontrovertible, and inasmuch as no medical professional 
has specifically offered findings or opinions as to the 
pre-existence of the veteran's diabetes, it cannot be 
reasonably found, based on the record now before the 
undersigned, that there is clear and unmistakable evidence 
that the veteran's diabetes mellitus pre-existed service.  

Inasmuch as the presumption of soundness is not adequately 
rebutted, the veteran's diabetes mellitus is found not to 
have pre-existed his entrance onto active duty.  There, 
too, is a showing that his diabetes is of the Type II 
variety and that it was manifested to a degree of 10 
percent or more following his discharge from active duty; 
as such, it is presumed that the veteran's Type II 
diabetes mellitus was incurred in service as a result of 
his exposure to a herbicide agent.  In the absence of 
evidence rebutting service incurrence, service connection 
is established for Type II diabetes mellitus on a 
presumptive basis.


ORDER

Service connection for Type II diabetes mellitus is 
granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

